Title: 4th.
From: Adams, John Quincy
To: 


       We left Cambridge by nine o’clock, and got into Boston in the midst of the bustle. We went immediately to Bracken’s tavern. After dressing, I walk’d out; and met with a number of my very good friends. At about eleven we went to the old South meeting house, and heard Mr. Otis deliver an Oration. The composition and the delivery were much superior even to my expectations, which were somewhat sangwine. It was greatly superior in my opinion to that which he delivered when he took his second degree; the only public performance, that I had heard before from him. I saw my good friend Bridge for a few minutes only: he told me he expected to be at Newbury-Port in about three weeks from this. I likewise met with Townsend as I was going out of the Church; and we went together to the old brick; to hear General Hull’s Oration to the Cincinnati; it appeared to me rather indifferent; and the effect upon me was the greater from the in­voluntary comparison with that which I had just heard. However I found afterwards there were many persons who thought or pretended to think this Oration better both in matter and manner than the other: and they have certainly a right to enjoy their opinions: I dined at Deacon Storer’s. Parson Wibird was there and some other company. In the afternoon I walk’d up on the common, to see the military parade, which was not however so spirited as at the last anniversary: but in the middle of the afternoon, the news arrived that Virginia had acceded to the federal Constitution, and immediately the bells were set to ringing, and the guns to firing again, without any mercy, and continued all the remainder of the afternoon. In the evening a number of young fellows paraded round the streets with candles lighted in their hands, and a drum before them, not much to their own credit or to the honour of the day; but they did no damage. I spent part of the evening with several of my classmates; but not finding Bridge, I returned early, and took my lodging at Brackett’s.
      